Exhibit 10.2

 

 

December 12, 2018

Penske Automotive Group, Inc.

2555 Telegraph Road

Bloomfield Hills, Michigan 48302

Attention: General Counsel
Telecopy:  (248) 648-2515

 

Re:   Mitsui-PAG

 

Ladies and Gentlemen:

 

 

WHEREAS, Mitsui & Co., Ltd., a Japanese company (“Mitsui Japan”), Mitsui & Co.
(U.S.A.), Inc., a New York corporation (“Mitsui USA”, and together with Mitsui
Japan, “Mitsui”), and

Penske Automotive Group, Inc., a Delaware corporation (“PAG”, and together with
Mitsui, the “Parties”), desire to memorialize certain continuing arrangements
relating to the ability of Mitsui, as a shareholder of PAG, to designate an
individual to serve as an executive officer of PAG and to have a non-voting
observer at PAG’s board of directors meetings;

 

WHEREAS, the foregoing arrangements have served over time, and are expected to
continue in the future, to benefit PAG’s business activities and Mitsui’s
ability to support such activities; and

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

1.



Right of Mitsui to Designate an Officer of PAG.  For as long as Mitsui’s
collective beneficial ownership, as defined in Rule 13d-3 promulgated under the
Securities Exchange of 1934, as amended (“Beneficial Ownership”), remains at or
above 10% of the voting common stock, par value $0.0001 per share, of PAG,
including any securities issued with respect to such shares by way of stock
dividend or stock split or in connection with a combination of shares,
recapitalization, amalgamation, merger, consolidation or other reorganization or
otherwise (the “Common Stock”), PAG hereby agrees that Mitsui shall have the
right to designate one (1) person as Senior Vice President or any other position
having authority at least the same as a Senior Vice President or equivalent
position of PAG or as otherwise mutually agreed (the “Officer Designation
Arrangement”).  The officer designated by Mitsui may also be a director of PAG. 

 

2.



Compensation.  The officer designated by Mitsui shall receive compensation and
benefits from PAG no less favorable in the aggregate than those received by
other Senior Vice Presidents of PAG or as otherwise mutually agreed.




 

3.



Observer.  For as long as Mitsui’s collective Beneficial Ownership remains at or
above 2.5% of the Common Stock, in the event a representative of Mitsui is not a
member of the Board of Directors of PAG, Mitsui shall have the right to a
non-voting observer (the “Mitsui Observer”) at all meetings of the Board of the
Directors of PAG.  The Mitsui Observer shall be entitled to receive all
materials and information distributed to Directors of PAG and shall have access
to PAG’s management and records as if such Mitsui Observer were a Director.

 

4.



Governing Law.  THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF WHICH MIGHT RESULT IN THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.

 

5.



Counterparts; Execution and Delivery.  This Letter Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Letter Agreement by email, facsimile or
other electronic imaging means shall be as effective as delivery of a manually
executed counterpart of this Letter Agreement.  This Letter Agreement shall be
effective as of the date hereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 





--------------------------------------------------------------------------------

 

 

 

Yours very truly,

 

MITSUI & CO., LTD.

 

 

 

/s/ Jiro Yamada

Name:  Jiro Yamada

Title:   General Manager, Second Motor Vehicles Division, Mobility Business Unit
I

 

 

MITSUI & CO. (U.S.A.), INC.

 

 

 

/s/ Yoshimi Namba

Name:  Yoshimi Namba

Title:  Senior Vice President

 

 

 

ACCEPTED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

 

PENSKE AUTOMOTIVE GROUP, INC.

 

 

 

/s/ J.D. Carlson

Name:  J. D. Carlson

Title:  Executive Vice President and

          Chief Financial Officer

 

 

--------------------------------------------------------------------------------